OMB APPROVAL OMB Number: 3235-0145 Expires: February 28, 2009 Estimated average burden Hours per response 10.4 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G/A Under the Securities Exchange Act of 1934 (Amendment No. 1)* AFP Imaging Corporation (Name of Issuer) Common Stock (Title of Class of Securities) 001058106 (CUSIP Number) April 11, 2007 (Date of Event Which Requires Filing of this Statement Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [_]Rule 13d-1(b) [X]Rule 13d-1(c) [_]Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the notes). Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMD control number. SEC 1745 (3-06) Page 1 of 6 pages CUSIP No. 001058106 1. Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Healthinvest Partners AB 2.Check the Appropriate Box if a Member of a Group (See Instruction) (a)[ ] (b)[X] 3.SEC Use Only 4.Citizen or Place of Organization Sweden Number of5.Sole Voting Power3,535,500 Shares Beneficially6.Shared Voting Power0 Owned by Each 7.Sole Dispositive Power 3,535,500 Reporting Person With: 8.Shared Dispositive Power0 9. Aggregate Amount Beneficially Owned by Each Reporting Person 3,535,500 10.
